Case 1:20-cv-00247-DDD-JPM Document13 Filed 07/17/20 Pdge 1 of1PagelD#: 92

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
ALEXANDRIA DIVISION

JULIO ACOSTA DE VARGAS #79399-053 CASE NO. 1:20-CV-00247 SEC P

 

VERSUS JUDGE DRELL
WARDEN MERENDINO MAGISTRATE JUDGE PEREZ-MONTES
JUDGMENT

For the reasons contained in the Report and Recommendation of the Magistrate Judge
previously filed herein (ECF No. 6), noting the absence of objections thereto, and concurring with
the Magistrate Judge’s findings under the applicable law;

IT IS ORDERED that the Petition (ECF No. 1) is DENIED and DISMISSED with
prejudice as to the jurisdictional issue and without prejudice as to the merits of petitioner’s

underlying claims for relief. ral

a ¥ ——
THUS DONE AND SIGNED at Alexandria, Louisiana, this / / day of July, 2020.

c ie Sea

DEE D. DRELL, JUDGE
UNITED STATES DISTRICT COURT

 

 
